ACCEPTED
                                                                                                  03-12-00772-CV
                                                                                                          4781790
                                                                                         THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                              4/7/2015 8:51:40 AM
                                                                                                 JEFFREY D. KYLE
                                                                                                            CLERK
                                    No. 03-12-00772-CV
                 ____________________________________________________
                                                                                 FILED IN
                                                                          3rd COURT OF APPEALS
                               In the Court of Appeals                        AUSTIN, TEXAS
                            for the Third Judicial District               4/7/2015 8:51:40 AM
                                                                            JEFFREY D. KYLE
                                    Austin, Texas                                 Clerk
                 ____________________________________________________

                   Gulf Chemical & Metallurgical Corporation,
                                                             Appellant,

                                                  v.

   Glenn Hegar, Comptroller of Public Accounts of the State of Texas,
        and Ken Paxton, Attorney General of the State of Texas,
                                                             Appellees.

                 ___________________________________________________

       On Appeal from the 261st Judicial District Court, Travis County Texas
                    Trial Court Case No. D-1-GN-11-003174
                 ____________________________________________________

            Appellees’ Unopposed Motion for Extension of Time to
                         File a Motion for Rehearing
                 ____________________________________________________

To the Honorable Third Court of Appeals:

       Appellees Glenn Hegar, Comptroller of Public Accounts of the State of Texas,

and Ken Paxton, Attorney General of the State of Texas, file this unopposed motion

under Rule 49.8 and 10.5(b) requesting that the time for filing a motion for rehearing

be extended for fourteen days, from April 10, 2015 (the current due date) to April 24,

2015, and in support show as follows:


Appellees’ Motion for Extension of Time to File a Motion for Rehearing          Page 1
1.     The Court rendered judgment on March 26, 2015.

2.     Per Tex. R. App. P. 49.1, Appellees’ motion for rehearing is due within 15

days of the Court’s judgment on April 10, 2015.

3.     Per Tex. R. App. P. 49.8, Appellees timely request an additional 14 days to

file a motion for rehearing, extending the time to file to April 24, 2015.

4.     Appellees have not previously requested to extend the time to file their motion

for rehearing.

5.     Good cause exists to grant this request. Several levels of staff of the

Comptroller and the Attorney agencies have been diligently debating whether to file

a motion for rehearing since the Court issued its opinion, but have not yet reached a

decision.

6.     This extension is not being sought for purposes of delay but rather so that a

thorough and clear motion for rehearing, if any, may be presented to the Court.

7.     Appellant is not opposed to this motion.

8.     Wherefore, Appellees Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of Texas, request that this motion

be granted, and that the time for filing a motion for rehearing be extended to

April 24, 2015.




Appellees’ Motion for Extension of Time to File a Motion for Rehearing   Page 2
                               Respectfully submitted,

                               KEN PAXTON
                               Attorney General

                               CHARLES E. ROY
                               First Assistant Attorney General

                               JAMES E. DAVIS
                               Deputy Attorney General for Civil Litigation

                               ROBERT O’KEEFE
                               Division Chief
                               Financial Litigation, Tax, and Charitable Trusts Division



                               /s/Charles K. Eldred
                               CHARLES K. ELDRED
                               Attorney-in-Charge
                               Financial Litigation, Tax, and Charitable Trusts Division
                               State Bar No. 00793681
                               P.O. Box 12548
                               Austin, Texas 78711-2548
                               512-475-1743
                               512-477-2348 (fax)
                               charles.eldred@texasattorneygeneral.gov

                               Attorneys for Appellees




Appellees’ Motion for Extension of Time to File a Motion for Rehearing      Page 3
                          CERTIFICATE OF CONFERENCE

      I certify that conferred with Doug Sigel, counsel for Appellant, on April 6,
2015, and he does not oppose this Motion:


                                                /s/Charles K. Eldred
                                                Charles K. Eldred




                              CERTIFICATE OF SERVICE

       I certify that a copy of this document was served on April 7, 2015 on Doug
Sigel, counsel for Appellant, to doug.sigel@ryanlawllp.com.



                                                /s/Charles K. Eldred
                                                Charles K. Eldred




Appellees’ Motion for Extension of Time to File a Motion for Rehearing   Page 4